Title: The Contested Georgia Election, [19 March] 1792
From: Madison, James
To: 


[19 March 1792]
Mr. Madison replied generally to all the reasoning of the gentlemen who had gone before him in this business—he mentioned the general rule, that whoever had a majority of sound votes was the legal representative; he then recited several exceptions to this rule, and expatiated on the lex parliamentaria. In addition to the cases quoted by Mr. Giles and Mr. W. Smith, he mentioned one wherein corruption appeared in both candidates, and the seat was adjudged to him who had the greatest number of sound votes; but this, he said, was not a case exactly [in] point, he therefore believed it would be necessary to decide the present one agreeably to the Constitution and right reason—he had ventured an opinion formerly upon an occasion of this kind, and he would now confess that, if the house could, conformably to reason, to precedents, or conveniency, admit the petitioning member to a seat, he believed, that they ought to do it, in order to fill up the chasm in the house, so far as relates to the representation and interest of the state of Georgia—he differed in opinion with those who had argued, that the petitioner had not claimed his seat, and even admitting he had done so, or that he would resign, or refuse to accept of it, still the house are bound to declare and establish his right.
